IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WILLIAM DRUMMOND, GPGC LLC, and
SECOND AMENDMENT FOUNDATION,
INC.,

Civil Action No. 18-1127

Judge Marilyn J. Horan
Plaintiffs,

)
)
)
)
)
)
V' )
)
ROBINSON TOWNSHIP and MARK )
DORSEY, Robinson Township Zoning )
Officer, in his official and individual )
capacities, )
)
Defendants. )
OPINION AND ORDER
Plaintiffs William Drummond and GPGC LLC bring suit on their own behalf and on
behalf of their clients and customers. Compl. 1111 l-2, ECF No. l. Plaintiff Second Amendment
Foundation, lnc. (SAF), vvhich has over 650,000 members and supporters across the nation,
brings suit on behalf of its members, including Plaintiff Drummond. Id. at 11 3. Plaintiffs allege
that Defendants, Robinson Tovvnship and Zoning Officer Marl< Dorsey, infringed Plaintiffs’
Second Amendment right to keep and bear arms and Fourteenth Amendment rights to equal
protection, property, and livelihood by deliberately stalling Plaintiff Drummond’s zoning
application in order “to zone the [Greater Pittsburgh Gun Club] out of existence.” Id. at l.
Counts l and II of the Complaint allege that Sections 601 and 311(D), respectively, of the
Robinson Tovvnship Zoning Ordinance, facially and as applied to Plaintiffs and their customers
and members, deprive Plaintiffs and their customers and members of their Second Amendment

right. Id. at 11 65. Similarly, Count III alleges that Table 208A of the Zoning Ordinance, as

applied to Plaintiffs and their customers and members, deprives them of their Second Amendment

 

 

 

right. Id. at il 70. Counts lV and Count Vl allege that Section 601, facially and as applied to
Plaintiffs Drummond and GPGC LLC, violates the Fouiteenth Amendment rights to equal
protection and to the pursuit of livelihood, respectively. Id. at 1111 73, 79. Finally, Count V alleges
that Defendants’ course of conduct deprived Plaintiff Drummond of his property interest, thereby
violating the Due Process Clause of the Fourteenth Amendment. Id. at 1111 75~76. Plaintiffs
request an order permanently enjoining the enforcement of the challenged ordinances and
commanding Defendants to issue Plaintiff Drummond all permits necessary for the operation of
the Gun Club. Id, at 20. Plaintiffs also request an award of compensatory damages to Plaintiffs
Drummond and GPGC LLC, declaratory relief consistent with the permanent injunctions, costs of
suit, and attorney fees. Id.

Additionally, Plaintiffs seek a preliminary injunction in this matter. ECF No. 17.
Plaintiffs request that the Court enjoin Defendants from enforcing Robinson Township Zoning
Ordinance Table 208A and Sections 311(D) and 601 against Plaintiffs’ operation and enjoyment
of the Gun Club. Id. Plaintiffs also request that the Court command Defendants to issue all
permits necessary for the operation of the Gun Club, to which Plaintiff Drummond alleges he
would be entitled absent the Defendant Township’s adoption of the aforementioned Zoning
Ordinance Table and Sections. Id.

Defendants seek dismissal of the Complaint, ECF No. 26, first arguing that Plaintiffs’
claims are not ripe. Defs.’ Br. 6~8, ECF No. 27 . Second, Defendants challenge Counts l and II,
as they pertain to Plaintiffs’ customers and members, arguing that Plaintiffs failed to properly
plead derivative standing Ia’. at 8~13. Lastly, Defendants ask the Court to dismiss all counts of

the Complaint for failure to state a claim upon which relief can be granted Id. at 13-20.

 

For the following reasons, Defendants’ Motion to Dismiss will be granted and Plaintiffs’

Motion for Preliminary Injunction will be denied as moot.

I. Background
A. Ownership and operation of gun clubs on the King Road property

According to the Complaint, the property at issue, 920 King Road, Bulger, Pennsylvania
15019, consists of 265 acres in a “substantially rura ” area. Compl. TH[ ll, 13, ECF No. l. In
1967, the property became the site of a gun club called the Greater Pittsburgh Trap & Skeet Club.
Ia’. at 11 ll. At that time, the property was zoned as “A-l .” Ia’. The gun club, described by
Plaintiffs as “operat[ing] as much as any ordinary commercial shooting range,” Id, at 11 14,
engaged in commercial activities such as renting guns to patrons and selling “memberships, range
time, firearms, ammunition, targets, food and beverage, and other ordinary goods that might be
found at any gun range, as well as shooting training and safety courses.” Id. at 11 15. Ownership
of the gun club changed hands at various points before the gun club ultimately ceased operations
in 2008. Ia'. at 1111 17, 20.

Eight years later, in 2016, lron City Armory, LLC leased the King Road property with
plans to open a new gun club. Id. at 11 21. When Iron City Armory entered the lease, the property
was Zoned as an Interchange Business Development District, or IBD District. Ia’. at il 23.
“Spoitsman’s Clubs,” an undefined term at that time, were permitted principal uses within lBD
districts Ia’. at 11 12. In 2016, Iron City Armory submitted a zoning application to the Defendant
Township. Id. at 1[ 22. The Defendant Township approved the application and issued a permit,
which allowed Iron City Armory to operate a gun club on the property. Id. However, the permit
was issued with restrictions; namely it prohibited “sales, gun testing, rentals, [and] other

commercial endeavors.” Ia.’.

 

 

In December 2017,' Iron City Armory announced that it would cease operations the
following month and that it would default on its lease. Ia’. at 11 29. Plaintiff Drummond, a citizen
of North Carolina, then entered into a ten-year lease of the King Road property with the intention
of operating the Greater Pittsburgh Gun Club (referred to hereinafter as “the Gun Club”) through
GPGC LLC, an entity wholly owned by Plaintiff Drummond. Id. at 1111 30-31. Plaintiff
Drummond, through GPGC LLC, planned to run the Gun Club much as the pre-2008 gun club
had been, by engaging in commercial shooting range activities Ia'. at 11 31. Plaintiff Drummond

took possession of the King Road property in or around January 2018. Id. at 11 32.

B. Past legal action involving the King Road property

According to the Complaint, and supported by attached exhibits, there have been two prior
legal challenges related to the operation of a gun club on the King Road property. First, in 1993,
a nuisance action was filed in state court by the Defendant Township. Id. at 11 18. In that action,
the Township sought relief related to “the discharge of automatic weapons . . . ; the club’s hours
of operation; and proj ectiles leaving the premises and striking nearby properties.” Id.
Additionally, the Township admitted in its complaint that the gun club’s operation was lawful
under the then-existing Robinson Township Zoning Ordinance, wherein the property was zoned
as A-l. Id.; see also Compl. EX. A, 11 3, ECF No. 1-2. The state court dismissed the case in 1997,
nearly four years after it was filed, finding that the gun club did not constitute a nuisance. Compl.
11 19, ECF No. 1. That gun club entity ceased operations in 2008. Id. at 11 20.

When Iron City Arrnory opened its gun club in 2016, neighbors of the King Road property
appealed the Defendant Township’S issuance of the permit to the Zoning Hearing Board. Ia'. at
11 23. The Board granted the appeal, reasoning that “shooting ranges” and “shooting range

facilities” were not permitted uses in IBD districts. Id. During the pendency of the appeal, the

 

 

Township received complaints that Iron City Armory’s gun club “was engaging in forbidden
commercial activity by selling bottled water, targets, and ammunition to its members.” Id. at
1124. In response, the Township served Iron City Armory with a “Notice of Violation/Cease and
Desist Grder.” Id, Additionally, an undercover police operation confirmed the gun club’s sale of
targets and ammunition, resulting in a second cease and desist order. Id. The Zoning Hearing
Board ultimately revoked Iron City Armory’s permit, which Iron City Armory appealed. Id. at

11 25. The Zoning Hearing Board denied the appeal, finding that Iron City Armory had violated
the conditions of the issued permit, Id.

Iron City Armory appealed the Zoning Hearing Board’s decisions to the Court of
Common Pleas. Id. at 11 26. In that appeal, the Zoning Hearing Board admitted that the relevant
ordinance “could be read to permit non-commercial gun clubs and shooting ranges in IBD
districts.” Ia'. at 11 27. Regarding the permit revocation, the court determined that selling bottled
water and targets fell “into permissible commercial operations of a gun club and do not violate the
restriction” and that the ammunition sales were de minimis Id. at 11 28. Although Iron City
Armory prevailed in the appeal, the court cautioned Iron City Armory against selling ammunition

in the future, because doing so might run afoul of the permit restrictions [a'. at 1111 26, 28.

C. Plaintiff Drummond’s 2018 zoning application

When Plaintiff Drummond leased the property, with plans to open his own gun club, in
January 2018, the King Road property was still zoned as an IBD district. Id. at 11 12. Plaintiff
Drummond alleges that, in January 2018, he approached Defendant Mark Dorsey, Robinson
Township Zoning Officer, and informed him of his plans for the property. Ia'. at 11 33. Plaintiff
Drummond asked Defendant Dorsey about what he needed to do for Plaintiffs Drummond and

GPGC LLC to open and operate the Gun Club. [d. On Defendant Dorsey’s advice, Plaintiff

 

 

Drummond wrote and sent a detailed description of his plans for the Gun Club and the King Road
property to Defendant Dorsey. Id. at 1111 33-34. Defendant Dorsey did not respond to Plaintiff
Drummond, despite “numerous follow-up phone calls.” Id. at 11 34.

Plaintiffs further allege that on Febiuary 12, 2018, a neighbor, who had been involved in
the previous nuisance action, attended a Robinson Township Board of Supervisors’ meeting,
where she “sought expedited action on restrictive zoning amendments targeting the Gun Club.”
Ia'. at 11 35. Defendant Dorsey and Township Manager Crystal Brown also were in attendance
Ia’. No one advised Plaintiff Drummond that the King Road property would be discussed at that
meeting. Id. Four days after the meeting, Plaintiff Drummond contacted Defendant Dorsey. Id.
at 11 36. Defendant Dorsey informed Plaintiff Drummond that he needed to submit additional
information and that they would have to meet. Id. Plaintiff Drummond informed Defendant
Dorsey that he had already provided all of the information about his plans for the King Road
property. Id. Defendant Dorsey then told Plaintiff Drummond, for the first time, that he would
need to submit a zoning application Id. Defendant Dorsey also told Plaintiff Drummond that he
did not need to immediately submit the application, as he could file it when they met in person.
Id. Plaintiff Drummond emailed Defendant Dorsey later that day, seeking to clarify which form
he needed to submit. Id. Defendant Dorsey did not respond to Plaintiff Drummond’s email. Ia'.

Gn February 19, 2018, the Board of Supervisors met again “for the apparent purpose of
considering restrictive zoning to preclude the Gun Club’s operation.” Id. at 11 37. Again, no one
informed Plaintiff Drummond of this meeting, but neighbors, who had been involved in the
previous legal actions, were present and spoke at the meeting Id. Defendant Dorsey and
Township Manager Brown were also present at the meeting. Id. Also on February 19, 2018,

Plaintiff Drummond wrote to Defendant Dorsey to advise that they could meet on February 22,

 

 

2018. ]d. at 11 38. Plaintiff Drummond also indicated that he wanted to submit the required
paperwork “without further delay.” ]d. Defendant Dorsey did not respond to Plaintiff
Drummond. Id. Plaintiff Drummond eventually reached Defendant Dorsey by telephone on
March 1, 2018, and they arranged to meet, along with Township Manager Brown, on March 15,
2018. Ia’. at 11 39. Defendant Dorsey also requested more information about the Gun Club, which
Plaintiff Drummond provided by email on March 7, 2018. Id. Defendant Dorsey did not respond
to this email. Id.

At the March 15, 2018 meeting, Defendant Dorsey and Township Manager Brown
instructed Plaintiff Drummond to fill out a zoning application Id. at 11 40. Plaintiff Drummond
did so, and Brown and Defendant Dorsey accepted it. Id. Neither Brown nor Defendant Dorsey
mentioned the pending zoning ordinance that would preclude Drummond’s application Id. On
March19, 2018, as Plaintiff Drummond was driving back to North Carolina, a neighbor of the
King Road property texted him, informing him about a notice posted on King Road. Ia’. at 11 41.
The notice advised of an upcoming Special Meeting of the Board of Supervisors, which Was
scheduled for Mar'ch 22, 2018. Id. The notice specified that the Special Meeting would address a
zoning measure related to the Gun Club. Id. Plaintiffs allege that Defendant Dorsey and
Township Manager Brown knew about the scheduled meeting, “but chose to conceal” it during
their March 15, 2018 meeting with Plaintiff Drummond. Ia'. at 11 42. Plaintiffs further allege that
Brown and Defendant Dorsey did this because they “knew . . . that the Township was plotting to
adopt a zoning measure that would preclude Drummond’s operation of the Gun Club . . . and that
Drummond’s effoits were being ‘slow-rolled’ so that he would be kept in the dark until the law
had been changed.” Id.

Plaintiff Drummond attended the March 22, 2018 Special Meeting, where he spoke in

 

opposition to the proposed zoning amendments Id. at 11 43. The Board of Supervisors tabled the
proposed amendments Ia'. That night and over the following days and weeks, Plaintiff
Drummond reached out to Defendant Dorsey and to the Township’s Commissioners in an effort
to confirm the status of his application and to offer to discuss any questions or concerns the
Township might have about his plans Ia'. at 11 45. Neither Defendant Dorsey nor the
Commissioners responded to Plaintiff Drummond. Ia'. Further, no one informed Plaintiff
Drummond that the proposed zoning amendment was on the Board of Supervisor’s agenda for
their April 9, 2018 meeting Id. at 11 46.

At the April 9, 2018 meeting, the Defendant Township enacted the proposed amendments
as discussed below. ]d. at 11 47. On April 16, 2018, Plaintiff Drummond went to the Robinson
Township Municipal Building, where he learned about the Defendant Township’s enactment of
the amendment Ia’. at 11 52. Plaintiff Drummond immediately contacted Defendant Dorsey to
inquire about the amendments and the status of his zoning application Id. Defendant Dorsey
responded, providing copies of a letter he mailed on April 13, 2018 to inform Plaintiff Drummond
that his application had been rej ected. Ia'. at 11 53. The letter stated that the zoning application
had been rejected because Plaintiff Drummond’s plans for the Gun Club did not comply with the
zoning amendments that were pending when Plaintiff Drummond submitted his application Id.
The following day, on April 17, 2018, Plaintiff Drummond sought information about how he
might still get permission to operate the Gun Club, but Defendant Dorsey did not respond. Id. at
11 54.

According to Defendants’ Brief in Support of the Motion to Dismiss, Plaintiff Drummond
did not appeal the denial of his application to the Robinson Township Zoning Hearing Board.

Defs.’ Br. 4, ECF No. 27. Plaintiff Drummond instead appealed the Defendant Township’s denial

 

 

of his application to the Washington County Court of Common Pleas in May 2018. Ia’. Plaintiff
Drummond ultimately voluntarily dismissed his state court land use appeal, whereupon he filed

this suit in August 2018. Id.

D. Defendant Township’s zoning amendments

In the ordinance, enacted on April 9, 2018, the Defendant Township stated that it sought
to regulate Sportsman’s Clubs “in an effort to avoid nuisances and provide for and protect the
public health, safety and welfare for the residents within the geographic limits of the Township.”
Defs.’ Br. Ex. C, at 1, ECF No. 27-3. The ordinance amended the Robinson Township Zoning
Ordinance in three ways Compl. 11 47, ECF No. 1. First, the ordinance amended Section 601 to
include a definition for “Spoitsman’s Club,” a term that had been previously undefined. Id.
Under the new definition, a “Sportsman’s Club” is “[a] nonprofit entity formed for conservation
of wildlife or game, and to provide members with opportunities for hunting, fishing or shooting.”
Id. Plaintiffs allege that by limiting the activities permitted at Sportsman’s Clubs to nonprofit
uses, the Defendant Township has barred Plaintiffs’ operation of the Gun Club. Id. at 11 50.

Next, Section 311 of the Zoning Ordinance was amended to include paragraph D; this new
paragraph provides that “[o]utdoor shooting activities shall be limited to pistol range, skeet shoot,
trap and skeet, and rim-fire rifles” Id. at 11 47. According to the Complaint, this created a
prohibition on center-fire rifles at Sportsman’s Clubs, which “has significantly frustrated if not
effectively barred the use of the historic King Road Gun Club property as a gun club or shooting
range,” Id. at 11 51.

Lastly, the ordinance amended Table 208A, which is a table of allowed uses in IBD
districts Id. at 11 47 . Under the ordinance, Sportsman’s Clubs were changed from Permitted Use

to Conditional Use. Id. Plaintiffs also allege that under the Robinson Township Zoning

 

Ordinance, commercial outdoor shooting ranges are not permitted uses or conditional uses in IBD
districts Ia’. at 11 48. Plaintiffs further allege that there is no mechanism under the Zoning
Ordinance “by which anyone might be allowed to operate a for-profit gun club or shooting range

within an IBD district, or shoot center-fire rifles at a ‘Sportsman’s Club.”’ Ia'. at 11 49.

II. Motion to Dismiss

In deciding a motion to dismiss a complaint under Rule 12(b)(6), a court must first “accept
all factual allegations as true” and “construe the complaint in the light most favorable to the
plaintiff.” Ez'd v. Thompson, 740 F.3d 118, 122 (3d Cir. 2014) (internal quotations omitted). The
court then must “determine whether, under any reasonable reading of the complaint, the plaintiff
may be entitled to relief.” ]d. A complaint is sufficient only when it is facially plausible,
meaning that the court is able “to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlam‘l'c Corp. v.
Twombly, 550 U.S. 544, 556 (2007)). To be plausible on its face, the complaint must contain
more than “[t]hreadbare recitals of the elements of a cause of action” and “mere conclusory
statements.” Id. The court need not “accept unsupported conclusions and unwarranted
inferences.” Morrow v. Balaskz', 719 F.3d 160, 165 (3d Cir. 2013).

Defendants put forward several arguments as to why Plaintiffs’ Complaint should be
dismissed Specifically, Defendants assert that Plaintiffs failed to properly plead derivative
standing on behalf of their customers and members', that Plaintiffs’ claims are not ripe under the
finality doctrine ; and that Plaintiffs failed to state claims for which relief may be granted Defs.’

Br. 5, ECF No. 27.

A. Derivative standing

10

 

 

Turning first to the issue of standing, Defendants challenge Counts l and II, as they pertain
to Plaintiffs’ customers and members, arguing that Plaintiffs lack the required associational and
third-party Standing. Id. at 8. The Supreme Court has provided a three-part test to determine
associational or organizational standing First, in order for an association or organization to have
standing on behalf of its members, the association must show tha “‘its members would otherwise
have standing to sue in their own righ .”’ Neale v. Volvo Cars of N. Am., LLC, 794 F.3d 353, 365
(3d Cir. 2015) (quoting Hunt v. Wash. State Apple Advert. Comm ’n, 432 U.S. 333, 343 (1977)).
This prong of the test is met when the plaintiff association “make[s] specific allegations
establishing that at least one identified member had suffered or would suffer harm.” Summers v.
Earth Island Inst., 555 U.S. 488, 498 (2009). Second, the association must show that “‘the
interests it seeks to protect are geimane to the organization’s purpose”’ and, third, that “‘neither
the claim asserted nor the relief requested requires the participation of individual members in the
lawsuit.”’ Neale, 794 F.3d at 365 (quoting Hunt, 432 U.S. at 343). Regarding this last prong,
participation of individual members is not necessary in cases where “the association seeks a
declaration, injunction, or some other form of prospective relief,” because “it can reasonably be
supposed that the remedy, if granted, will inure to the benefit of those members of the association
actually injured.” Hum‘, 432 U.S. at 343.

Here, Plaintiffs pleaded facts to satisfy each part of the test to establish Plaintiff SAF’s
standing First, Plaintiffs allege that SAF has hundreds of thousands of members nationwide,
including in Pennsylvania. Compl. 11 3, ECF No. l. Plaintiffs further allege that Plaintiff
Drummond is a member of SAF and that Plaintiff Drummond has been harmed by Defendants’
acts Ia’. at 1111 3, 58. Second, Plaintiffs allege “[t]he purposes of SAF include promoting the

exercise of the right to keep and bear arms; and education, research, publishing and legal action

ll

 

focusing on the constitutional right to privately own and possess firearms and the consequences
of gun control.” Id. at 11 3. Thi‘ough the present lawsuit, SAF seeks to vindicate the Second
Amendment rights of its members, including Plaintiff Drummond, through the invalidation of
allegedly unconstitutional ordinances See id. at 1111 58, 61, 65, 70. Thus, the interests that SAF
seeks to protect by bringing this suit are plainly germane to the association’s purpose. Third, the
participation of SAF members (aside from Plaintiff Drummond as the leaseholder and business
owner) is not necessary to the claims SAF asserts nor to the relief SAF requests on their behalf.
This is so because the relief sought by SAF is prospective: SAF seeks permanent injunctions
against Defendants, preventing enforcement of the challenged ordinances and demanding
issuance of land use permits as well as corresponding declaratory relief. Ia’. at 20. Accordingly,
as the Seventh Circuit has previously found, “[t]he Second Amendment Foundation . . , easily
meet[s] the requirements for associational standing.” Ezell v. City of Chz'cago, 651 F.3d 684, 696
(7th Cir. 2011).

Regarding Plaintiff Drummond’s and Plaintiff GPGC’s third-party standing to sue on
behalf of their customers the parties agree that “‘vendors and those in like positions have been
uniformly permitted to resist efforts at restricting their operations by acting as advocates of the
rights of third parties who seek access to their market or function.”’ Tez'xeira v. County of
Alameda, 873 F.3d 670, 678 (9th Cir. 2017) (quoting Craig v. Boren, 429 U.S. 190, 195, (1976)),
cert denied sub nom Teixeira v. Alameda Counly, 138 S. Ct. 1988 (2018). Defendants argue that
in order to claim third-party standing on behalf of potential customers “the would-be operator of
the gun store must allege that residents are unable to otherwise exercise their Second Amendment
rights to purchase firearms” Defs.’ Br. 10, ECF No. 27. Plaintiffs dispute this, arguing that

availability of other options bears on the merits of claim and not on standing Pls.’ Br. 14-16,

12

 

 

ECF No. 31. Plaintiffs and Defendants rely upon Tez'xez'ra for their respective arguments but it is
Plaintiffs’ analysis that is correct. In Tez'xez'ra, the Ninth Circuit first held that the plaintiff, “as
the would-be operator of a gun store,” had standing to assert subsidiary Second Amendment
rights on behalf of his potential customers Teixeira, 873 F.3d at 678. The Ninth Circuit then
moved into a discussion on the merits of the complaint, holding that the plaintiff s failure to plead
unavailability of other gun stores was fatal under the plausibility requirement of Fed. R. Civ. P.
12(b)(6). Teixez`ra, 873 F.3d at 678-80. Therefore, Plaintiff Drummond and Plaintiff GPGC, as
would-be operators of a commercial shooting range, have standing to sue on behalf of their
potential customers

Based on the foregoing analysis Plaintiffs have properly pleaded standing to bring claims
on behalf of their customers and members The issue of availability of other commercial shooting

ranges will be relevant to the merits of Plaintiffs’ claims

B. Ripeness

Defendants also argue that Plaintiffs’ claims are not ripe for adjudication because Plaintiff
Drummond did not appeal the denial of his application to the Zoning Hearing Board Defs.’ Br.
6, ECF No. 27. The ripeness doctrine, ultimately derived from the “case or controversy”
requirement of the Constitution, “addresses questions of timing, i.e., when in time it is appropriate
for a court to take up the asserted claim.” Felmeister v. Ojjice of Atz‘orney Ez‘hz’cs, 856 F.2d 529,
535 (3d Cir. 1988) (internal quotations omitted). Whether a claim is ripe for judicial review
“‘depends upon factors such as whether the agency action is final; whether the issue presented for
decision is one of law which requires no additional factual development; and whether further

administrative action is needed to clarify the agency’s position.”’ Nextel Commc ’ns ofthe Mz'd-

13

 

Atlantz`c, Inc. v. City of Margate, 305 F.3d 188, 193 (3d Cir. 2002) (quoting Felmez'ster, 856 F.2d
at 53 5-3 6). l

Requiring the finality of administrative or agency action enforces the concreteness
requirement of justiciability. Peachlum v. City of York, 333 F.3d 429, 437 (3d Cir. 2003).
However, finality of administrative action should not be confused with exhaustion of
administrative remedies although they overlap, they are distinct concepts Id. at 436. The
finality requirement of the ripeness doctrine “is concerned with whether the initial decisionmaker
has arrived at a definitive position on the issue that inflicts an actual, concrete injury.”
Willz`amson Cty. Reg’l Plannz`ng Comm ’n v. Hamz'lton Bank, 473 U.S. 172, 193 (1985).
Exhaustion of administrative remedies on the other hand, “generally refers to administrative and
judicial procedures by which an injured party may seek review of an adverse decision and obtain
a remedy if the decision is found to be unlawful or otherwise inappropriate.” Id. A party may
have a sufficiently ripe claim where the party suffers an actual, concrete injury prior to exhausting
available remedial proceduresl Peachlum, 333 F.3d at 437.

Additionally, the finality requirement applies only to as-applied challenges to statutes or
regulations and not to facial challenges or course-of-conduct claims Cly. Concrete Corp. v.
Township of Roxbury, 442 F.3d 159, 164, 166 (3d Cir. 2006). A facial challenge asserts that any
application of the statute or regulation at issue is unconstitutional; it is the “mere enactment” of
the statute that causes injury, not a specific decision applying the statute. Ia'. at 164. Because

there is no administrative action or decision that needs to be finalized, a facial challenge presents

 

1 Plaintiffs and Defendants agree that exhaustion of administrative remedies “is not a prerequisite
to an action under § 1983.” Paz‘sy v. Bd. of Regents, 457 U.S. 496, 501 (1982); Defs.’ Br. 7, ECF
No. 27; Pls.’ Br. 3, ECF No. 31. Accordingly, their arguments focus on the finality requirement
of the ripeness doctrine.

14

 

 

a concrete injury and, therefore, a ripe claim. Id. Likewise, a course-of-conduct substantive due
process claim is not subject to the finality rule because the claim is based on conduct unrelated to
the merits of the underlying application and the administrative decision Id. at 166. The conduct
is the concrete injury, separate and apart from any decision applying a statute or regulation Id.

In contrast to facial challenges and course-of-conduct claims an as-applied challenge
attacks an administrative or agency decision that applied the statute or regulation at issue. ]d. at
164. For an as-applied challenge to be ripe, the initial decisionmaker must have “‘arrived at a
definitive position on the issue.”’ Id. (quoting Willz'amson, 473 U.S. at 192). In the zoning and
land use context, the Supreme Court has held that “the local authorities should be given the
opportunity to fully and finally determine the scope of the injury before federal claims ripen,”
because “[l]ocal zoning authorities are flexible institutions . . . that may ‘give back with one hand
what they have taken with the other,”’ Taylor Inv., Lta’. v. Upper Darby Township, 983 F.2d
1285, 1294 (3d Cir. 1993) (quoting MacDonald v. County onolo, 477 U.S. 340, 350 (1986)).
The Third Circuit has noted, “the flexibility inherent in local zoning systems ‘is obviously useless
if the property owners abandon their applications after rejection by civil servants with narrow
authority and before seeking relief from a body with broader powers.”’ Id. at 1294 n.l6 (quoting
S. Pac. Tmnsp. Co. v. Cily of Los Angeles, 922 F.2d 498, 503 n.5 (9th Cir. 1990)). ln sum, to
have a ripe as-applied challenge to a zoning ordinance, a plaintiff must give the local zoning
hearing board the opportunity to review the zoning officer’s decision, so that the municipality can
arrive at a final, definitive position Ia'. at 1294.

Nevertheless even if the decision underlying an as-applied challenge lacks a definitive

position from the administrative body, the as-applied challenge may be sufficiently ripe where the

15

 

 

 

actions necessary to achieve a final decision would be futile.2 See Chassen v. Fz'd. Nat’l Fz'n.,
Inc., 836 F.3d 291, 296 (3d Cir. 2016) (recognizing futility as an exception to the ripeness
doctrine). Drawing on the futility exception standard in the administrative exhaustion context, “a
party must provide a clear and positive showing of futility before the District Court.” Wz'lson v.
MVM, Inc., 475 F.3d 166, 175 (3d Cir. 2007).

Here, Plaintiffs bring facial and as-applied challenges to various portions of the Robinson
Township Zoning Ordinance, as well as a substantive due process course-of-conduct claim.
Because the finality requirement of the ripeness doctrine does not apply to Plaintiffs’ facial
challenges or the course-of-conduct claim, these claims are sufficiently ripe and thus are
addressed on the merits below. As regards Plaintiffs’ as-applied challenges Plaintiff Drummond
did not appeal Defendant Dorsey’s decision, which rejected Plaintiff Drummond’s permit
application to the Zoning Hearing Board Defs.’ Br. 4, ECF No. 27. Because there has been no
appeal to the Zoning Hearing Board, the Defendant Township has not had the opportunity to
arrive at a final, definitive position Plaintiffs contend that appealing to the Zoning Hearing
Board would have been futile and a “complete waste of time” because Defendant Dorsey applied
the letter of the law in rejecting the permit application--in other words Plaintiffs argue that the
Zoning Hearing Board had no grounds on which to reverse or alter Defendant Dorsey’s decision

Id. at 7. Plaintiffs also argue that their plan to operate a gun club on the King Road property

 

2 The futility exception to the ripeness doctrine may not apply to land use cases brought before
courts within the Third Circuit, according to two unpublished Third Circuit opinions See Ruccz'
v. Cranberry Townshz'p, 130 Fed. Appx. 572, 579 (3d Cir. 2005) (finding a claim based on a land
use decision to be um'ipe, and noting that “there is no futility exception to ripeness requirements
in the Third Circuit”); Holland Transp., Inc. v. Upper Chichester Township, 75 Fed. Appx. 876,
878 (3d Cir. 2003) (“[W]e have not recognized the futility exception [to the finality requirement
for ripeness] in land use cases.”). However, due to the unpublished, and therefore non-
precedential nature of these cases this Court will address Plaintiffs’ futility arguments

16

 

qualifies for a variance, but that Defendants’ position regarding the Motion for Preliminary
lnjunction-that the preliminary injunction should not issue because it would harm the
community-forecloses that possibility. Id. at 7-8. However, these assertions are speculative,
and as such do not present a sufficiently clear and positive showing of futility. The Zoning
Hearing Board has the power “to grant variances and special exception permits” Defs.’ Reply Br.
4, ECF No. 35 (citing Robinson Twp. Zoning Ordinance § 702(B)-(E)), and given the
opportunity, the Zoning Hearing Board may come to a solution that resolves Plaintiffs’ issues
Fuithermore, a preliminary injunction is an “extraordinary remedy,” Wz'nter v. Nat. Res. Def.
Councz'l, Inc., 555 U.S. 7, 22 (2008), and Defendants’ opposition to the issuance of such relief
does not bear on whether the Zoning Hearing Board will come to a solution that Plaintiffs find
satisfactory

Therefore, the administrative decision underlying Plaintiffs’ as-applied challenges lacks
finality, and as such, Plaintiffs’ as-applied claims do not present concrete harm. The as-applied
challenges found in Counts I, ll, lll, IV, and Vl thus are not ripe for adjudication and must be
dismissed Plaintiffs’ facial challenges and course-of-conduct claim, which are not subject to the

finality rule and are therefore ripe, are addressed on their merits below.

C. Facial challenges to Township ordinances

Next, Defendants contend that the facial challenges in Counts I, ll, IV, and Vl, all brought
under 42 U.S.C. § 1983, fail to state a claim for which relief can be granted To establish a claim
under § 1983, a plaintiff must allege that he was “deprived of a right secured by the Constitution
or laws of the United States, and that the alleged deprivation was committed under color of state
law.” Am. Mfrs. Muz‘. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999). Additionally, in a facial

challenge, the plaintiff “seeks to vindicate not only his own rights but those of others who may

17

 

 

also be adversely impacted by the statute in question.” City ofChicago v. Morales, 527 U.S. 41,
55 n.22 (1999). Consequently, the plaintiff “‘must establish that no set of circumstances exists
under which the [statute] would be valid.”’ United States v. Mitchell, 652 F.3d 387, 405 (3d Cir.
2011) (quoting United States v. Salerno, 481 U.S. 739, 745 (1987)). This standard is particularly
demanding, and, as the Supreme Court has noted, it is the “most difficult challenge to mount
successfully.” Salerno, 481 U.S. at 745. The Supreme Court has expressed disfavor for facial
challenges explaining that “‘ [c]laims of facial invalidity often rest on speculation’ about the
reach of a statute and ‘run contrary to the fundamental principle of judicial restraint’ by
anticipating a constitutional rule before it can be decided.” United States v. Une Palmetto State
Armory Pa-]5 Machinegun, 115 F. Supp. 3d 544, 557 (E.D. Pa. 2015) (quoting Wash. State
Grange v. Wash. State Republz`can Pm'ty, 552 U.S. 442, 450 (2008)). Because a successful facial
challenge results in complete invalidation of the statute, courts “must be careful not to go beyond
the statute’s facial requirements and speculate about ‘hypothetical’ or ‘imaginary’ cases.” Wash.
State Grange, 552 U.S. at 450.

Counts 1 and 11 of the Complaint claim that Sections 601 and 311(D) of the Robinson
Township Zoning Ordinance, each on its face, violate the Second Amendment. Counts IV and VI
allege that Section 601, on its face, also violates the Equal Protection Clause and the right to
pursue a livelihood, under the Privileges or Immunities and Due Process Clauses of the

Fourteenth Amendment

]. Second Amendment claims
The Second Amendment to the United States Constitution provides “A well regulated
Militia, being necessary to the security of a free State, the right of the people to keep and bear

Arms shall not be infringed” U.S. Const. amend Il. The Supreme Court, in District of

18

 

Columl)ia v. Heller, suggested a two-pronged approach to Second Amendment challenges
District of Columbia v. Heller, 554 U.S. 570 (2008). First, courts are to “ask whether the
challenged law imposes a burden on conduct falling within the scope of the Second Amendment’s
guarantee.” United Siaies v, Marzzarella, 614 F.3d 85, 89 (3d Cir. 2010). If the law does not
impose a burden that falls within the Second Amendment’s scope, then the inquiry is over. Id. lf
the challenged law does impose such a burden, courts move on to the second prong, under which
they are to “evaluate the law under some form of means-end scrutiny.” Id.

The rights protected by the Second Amendment are not without limitation Heller, 554
U.S. at 626. The Supreme Court identified several limitations on the right to keep and bear arms
that are derived from historical prohibitions cautioning that “nothing in [Heller] should be taken
to cast doubt on longstanding prohibitions on the possession of firearms by felons and the
mentally ill, or laws forbidding the carrying of firearms in sensitive places such as schools and
government buildings or laws imposing conditions and qualifications on the commercial sale of
arms.” Heller, 554 U.S. at 626-27 (emphasis added). The Court described this list of regulatory
measures as “presumptively lawful,” which the Third Circuit has interpreted to mean “they
regulate conduct outside the scope of the Second Amendment,” not that they are within the scope
of the Second Amendment but pass constitutional muster. Marzzarella, 614 F.3d at 91.

However, the Supreme Court’s endorsement of “laws_imposing conditions and
qualifications on the commercial sale of arms” cannot be read as a categorical exception because
doing so “would be untenable under Heller.” Id. at 92 n.8. As the Second Circuit noted, “the
Court did not expand on why [this class] of restrictions would be permissible,” but “the natural
explanation is that time, place and manner restrictions may not significantly impair the right to

possess a firearm for self-defense, and may impose no appreciable burden on Second Amendment

19

rights.” United Siaies v. Decastro, 682 F.3d 160, 165 (2d Cir. 2012). Thus to determine whether
a condition on the commercial sale of firearms falls within or outside the scope of the Second
Amendment, “a court necessarily must examine the nature and extent of the imposed condition.”
Marzzarella, 614 F.3d at 92 n.8.

ln light of “Heller’s emphasis on the weight of the burden imposed by the D.C. gun laws”
Heller does not “mandate that any marginal, incremental or even appreciable restraint on the right
to keep and bear arms be subjected to heightened scrutiny.” Decasiro, 682 F.3d at 166. Instead,
only “those restrictions that (like the complete prohibition on handguns struck down in Heller)
operate as a substantial burden on the ability of law-abiding citizens to possess and use a firearm
for self-defense” trigger heightened scrutiny, and thus are within the scope of the Second
Amendment. Id. (citing cases from other circuits including Marzzarella, as supporting this
approach).

To decide whether a law imposes a substantial burden on Second Amendment rights,
courts have looked to other areas of constitutional law, particularly liirst Amendment
jurisprudence, for guidance See Heller, 554 U.S. at 582, 595, 635 ; Marzzarella, 614 F.3d at 89
& n.4. Relevant here is the First Amendment analysis of time, place, and manner regulations
See Decastro, 682 F.3d at 167-68 (applying First Amendment time, place and manner analysis to
decide whether a law operated as a substantial burden on the Second Amendment’s protections).
Under this test, courts determine the reasonableness of a content-neutral time, place or manner
regulation of speech by asking whether the regulation “leave[s] open ample alternative channels
for communication of the information.” Id. at 167 (quoting Clark v. Cmiy. for Creaiive Non-
Violence, 468 U.S. 288, 293 (1984)). Such regulations may have the effect of “‘reduc[ing] to

some degree the potential audience for [one’s] speech,”’ but this does not amount to an

20

 

 

unconstitutional burden “so long as ‘the remaining avenues of communication are []adequate.”’
Id. at 167-68 (quoting Ward v. Rock Againsi Racism, 491 U.S. 781, 802 (1989)).

By analogy, a “law that regulates the availability of firearms is not a substantial burden on
the right to keep and bear arms if adequate alternatives remain for law-abiding citizens to acquire
a firearm for self-defense.” Id. at 168. Likewise, a regulation on the placement of a gun range, or
the type of activity allowed at a gun range, is not a substantial burden if adequate alternatives
exist for law-abiding citizens to maintain proficiency in the use of firearms See id. at 166 (noting
that the majority in Heller found that there existed “1aws of colonial cities regulating time, place
and manner for the discharge of firearms,” which “did not much burden self-defense and had a
minimal deterrent effect on the exercise of Second Amendment rights”).

lf a burden exists that is substantial-for example, if gun range alternatives are
inadequate-and therefore within the scope of the Second Amendment, then the next step is to
apply a means-end analysis Marzzarella, 614 F.3d at 89. The Heller Court did not define
whether or when strict scrutiny or intermediate scrutiny applies to Second Amendment claims; it
only stated that some form of heightened scrutiny is required Id. at 95; Heller, 554 U.S. at 628
n.27 (“lf all that was required to overcome the right to keep and bear aims was a rational basis
the Second Amendment would be redundant with the separate constitutional prohibitions on
irrational laws and would have no effect.”). The Court did, however, distinguish between the
core Second Amendment right~the right to keep and bear aims “in defense of hearth and
home”--and other, ancillary rights Heller, 554 U.S. at 635. Such ancillary rights include access
to gun ranges and commercial gun and ammunition sales See Teixeira, 873 F.3d at 677 (“the
core Second Amendment right to keep and bear arms for self-defense wouldn’t mean much

without the ability to acquire arms” (internal quotations omitted)); Jackson v. City & County of

21

 

 

 

San Francisco, 746 F.3d 953, 967 (9th Cir. 2014) (“the right to possess firearms for protection
implies a corresponding right to obtain the bullets necessary to use them” (internal quotations
omitted)); Ezell, 651 F.3d at 708 (“the right to maintain proficiency in firearm use [is] an
important corollary to the meaningful exercise of the core right to possess firearms for self-
defense”).

Lower couits have used the Supreme Court’s distinction between the core right and
ancillary rights to develop a general framework for determining the appropriate level of scrutiny.
Burdens on core Second Amendment conduct are more likely to receive strict scrutiny, while
burdens on ancillary Second Amendment conduct are more likely to be reviewed under
intermediate scrutiny. Ezell, 651 F.3d at 708. As the Seventh Circuit has noted, “laws restricting
activity lying closer to the margins of the Second Amendment right, laws that merely regulate
rather than restrict, and modest burdens on the right may be more easily justified How much
more easily depends on the relative severity of the burden and its proximity to the core of the
righ .” Id. Additionally, in keeping with the First Amendment time, place, and manner
paradigm-in which the Supreme Court held that intermediate scrutiny applies-time, place, and
manner regulations of Second Amendment conduct should accordingly be reviewed with
intermediate scrutiny. Marzzarella, 614 F.3d at 97-98. lntermediate scrutiny in this context thus
“asks whether the regulation is narrowly tailored to serve a significant governmental interest and
leaves open ample alternative channels.” Id. at 98. The regulation does not need to be the least
restrictive means of serving the government’s interest, but it may not impose more of a burden
than is reasonably necessary. Id. In other words the fit between the regulation and the
government’s objective in enacting the regulation does not have to be perfect, but it should be

reasonable ld.

22

 

 

 

Here, Plaintiffs first seek invalidation of Section 601 of the Zoning Ordinance in Count 1.
Compl. 11 61, ECF No. 1. Section 601 defines “Sportsman’s Club” as “[a] nonprofit entity formed
for conservation of wildlife or game, and to provide members with opportunities for hunting,
fishing or shooting.” Id. at 11 47. Plaintiffs allege that by restricting Sportsman’s Clubs to
nonprofit entities and thereby disallowing commercial activities the ordinance violates the
ancillary Second Amendment right of access to commercial gun sales ]d. at 1111 59~61. In Count
ll, Plaintiffs also seek invalidation of Section 311(D), which limits outdoor shooting activities at
Sportsman’s Clubs to “pistol range, skeet shoot, trap and skeet, and rim-fire rifles.” Id. at 11 47.
Plaintiffs assert that this “blanket prohibition on the use of center-fire rifles without sufficient
regard to their suitability at a particular location, violates the right to keep and bear arms.” Id. at
11 62.

By limiting gun range activities in lBD districts to nonprofit activities Section 601
regulates the place where commercial gun sales and other for-profit commercial gun range
activity may occur. Likewise, by limiting the types of activities that may occur at Sportsman’s
Clubs Section 311(D) regulates the manner in which persons may maintain proficiency in firearm
use in IBD districts These ordinances are time, place, or manner regulations Accordingly, the
determination of whether any burden imposed is substantial is based on whether adequate
alternatives exist. However, Plaintiffs do not plead any facts regarding the availability or absence
of other commercial gun ranges or gun ranges where center-fire rifles may be fired Moreover,
Plaintiffs plead that commercial outdoor shooting ranges are allowed in other zones in the
Township, id. at 11 48, and this fact supports the existence of adequate alternatives Because
Plaintiffs fail to allege a lack of adequate alternatives Plaintiffs fail to plead that the burdens

imposed by the regulations in Sections 311(D) and 601 are substantial. Plaintiffs thus fail to

23

 

sufficiently allege that the challenged ordinances are within the Scope of the Second Amendment.
Therefore, Plaintiffs’ facial challenges in Counts 1 and 11, which attack Sections 311(D) and 601
under the Second Amendment, must be dismissed for failure to state a claim. As such, the Court

does not need to reach the means-end analysis in the Heller test’s second prong

2. Equal protection claim

Plaintiffs also challenge the validity of Section 601 of the Robinson Township Zoning
Ordinance under the Equal Protection Clause of the Fourteenth Amendment, in Count lV of the
Complaint. Id. at 1111 71-73. The Equal Protection Clause provides that “[n]o State shall . . . deny
to any person within its jurisdiction the equal protection of the laws.” U.S. Const. amend XIV,
§ 1. This means that if a law or regulation “creates distinctions between classes of people, and
that action does not impermissibly interfere with fundamental constitutional rights or burden a
suspect class,” the law or regulation does not violate the Fourteenth Amendment “so long as it is
rationally related to a legitimate government purpose.” Dungan v. Slater, 252 F.3d 670, 674 (3d
Cir. 2001) (citing Mass. Bd. of Rei. v. Mw'gia, 427 U.S. 307, 312 (1976)). If such a distinction
does interfere with fundamental constitution rights or burden a suspect class then heightened
scrutiny applies Brown v. City ofPiiisburgh, 586 F.3d 263, 283 n.22 (3d Cir. 2009). The level
of heightened scrutiny is determined by the suspect classification or the fundamental right at
issue. Id. (explaining that the First Amendment’s time, place, and manner standard, which
requires only intermediate scrutiny, applies in an Equal Protection Clause analysis of time, place,
and manner restrictions as well). However, if the classification at issue in the equal protection
claim implicates a fundamental right, but the plaintiff s separate claim based on that fundamental
right fails then the appropriate level of review for the equal protection claim is rational basis

Ass’n ofN.J. Rifle & Pisiol Clubs v. Grewal, 2018 U.S. Dist. LEXIS 167698, at *41 n9 (D.N.J.

24

 

 

Sept. 28, 2018) (explaining that because the court determined that the plaintiffs’ Second
Amendment claim failed, the equal protection claim, which implicated Second Amendment
rights was subject to rational basis review rather than heightened scrutiny), a]jf’d, 2018 U.S. App.
LEXlS 343 80 (3d Cir. Dec. 5, 2018). Thus to state an equal protection claim, a plaintiff must
plead sufficient facts to show that the challenged law creates distinctions between classes of
people and that the challenged law does not pass the appropriate constitutional means-end
analysis

Zoning schemes by their very nature, create classifications based on uses and locations of
land. They find their justification in the police power, and their scope may be defined by the law
of nuisance See Brendale v. Confederated Tribes & Bands of Yakima Indian Naiion, 492 U.S.
408, 433-34 (1989) (discussing Euclid v. Ambler Realiy Co,, 272 U.S. 365, 387-88 (1926)). ln
other words by separating land uses based on type or intensity, local governments aim to protect
the public health, safety, and welfare and reduce the frequency of nuisances See id. Land use
classifications are generally subject only to rational basis review. Congregaiion Kol Ami v.
Abingion Township, 309 F.3d 120, 133 (3d Cir. 2002). However, land use decisions sometimes
intersect with constitutionally protected classes or fundamental rights as in the First Amendment
time, place, and manner context, which results in the need for heightened scrutiny. See id.;
Brown, 586 F.3d at 283. ln the First Amendment context, so long as “‘the state shows a
satisfactory rationale for content-neutral time, place, and manner regulation that regulation
necessarily’ survives scrutiny under the Equal Protection Clause.” Brown, 585 F.3d at 283
(quoting McGuire v. Reilly, 260 F.3d 36, 49~50 (1st Cir. 2001)). By analogy, if a land use
regulation of the time, place, or manner of the right to keep and bear arms passes muster under

Second Amendment analysis that regulation necessarily survives scrutiny under the Equal

25

 

Protection Clause. But, as noted above, if the regulation fails under Second Amendment analysis
then rational basis applies in the equal protection analysis of the claim. Ass ’n ofN.J. Rifle &
Pisiol Clubs 2018 U.S. Dist. LEXIS 167698, at *41 n9.

Here, Plaintiffs allege that Section 601 of the Zoning Ordinance treats Sportsman’s Clubs
differently from other businesses in IBD districts in that it allows other for-profit activities in
IBD districts but limits Sportsman’s Clubs to only nonprofit activities Compl. 11 73, ECF No. 1.
Plaintiffs allege that the Defendant Township made this distinction in the zoning scheme “solely
on account of activity secured by the Second Amendment.” Id. Plaintiffs frame their equal
protection challenge to Section 601 as a purely economic distinction rather than as a land use
classification that interferes with a fundamental constitutional right. Id. at 11 72; Pls.’ Br. 18-19,
ECF No. 31. Based on interference with a fundamental constitutional right, Plaintiffs argue that
strict scrutiny applies Pls.’ Br. 18, ECF No. 31. Plaintiffs also argue, in the alternative, that even
if the Court views the profit-nonprofit distinction in Section 601 as a land use matter, thus subject
to rational basis analysis Section 601 still does not pass constitutional muster. Id. at 19.

First, regarding what type of classification Section 601 provides a review of other
portions of the Zoning Ordinance leads to the conclusion that Section 601 is a land use matter, not
a purely economic one. The overall purpose of the Defendant Township’s zoning scheme “is to
establish zoning districts where compatible uses of land may be located.” Robinson Twp. Zoning
Ordinance § 200. The Zoning Ordinance groups allowed uses into various zones by means of
several criteria, including intensity, meaning, the level of impact that certain uses may have on
neighboring properties See id at §§ 202-09. For example, IBD districts “provide for businesses
and high-impact land uses” while Industrial districts “provide appropriate areas for forms of

heavy industry, major manufacturing and similar high-intensity uses that can have a higher impact

26

 

upon surrounding properties” Id at §§ 208, 209. The Zoning Grdinance regulates commercial
outdoor shooting ranges describing them as an “intensive” use and allowing them only in Special
Conservation and lndustrial districts Id. at §§ 202, 209, 602. The definition of “Commercial
Recreation, lntensive” includes commercial shooting ranges but excludes “any non-profit
conservation organization or sportsman’s organization any noncommercial target shooting
conducted [on] private or public land, [and] any traditional hunting activities.” Id. at § 602. The
Zoning Ordinance explains that a distinguishing characteristic of intensive commercial recreation
is “the intense level of impacts such as noise from . . . gun fire.” Id. lt appears then, that the
commercial nature of a shooting range is related to the intensity of land use and the impact that
such use may have on neighboring properties3 Thus the profit-nonprofit distinction in Section
601 that Plaintiffs challenge here is a land use classification rather than simply an economic one.
Second, having already determined that Plaintiffs’ Second Amendment claims fail, the
appropriate level of scrutiny for analyzing the land use classification in Section 601 is rational
basis review. Under rational basis review, a classification is unconstitutional “only when it rests
on grounds wholly irrelevant to the achievement of the State’s objective.” Heller v. Doe, 509
U.S. 312, 324 (1993) (internal quotations omitted). By addressing the compatibility and intensity
of land uses the profit-nonprofit classification in Section 601 is more than relevant to the
Defendant Township’s stated objective of nuisance prevention4 See Defs.’ Br. Ex. C, at 1, ECF

No. 27-3. Therefore, Section 601 passes constitutional muster.

 

3 Moreover, the commercial nature of land use is often used as a proxy for intensity of land use.
See, e.g., Cmiy. Servs. v. Wind Gap Mun. Auih., 421 F.3d 170, 183 (3d Cir. 2005) (noting that
“[i]t is not unreasonable . . . to presume that ‘commercial’ facilities have a greater proportionate
use of the municipality’s sewer service as compared to ‘residential’ units”).

4 Plaintiffs argue that the 1993 lawsuit, in which the Washington County Court of Common Pleas
concluded that the operation of the first gun club did not constitute a nuisance, precludes a finding
of validity of the zoning amendments at issue here. Pls.’ Br. 21-22, ECF No. 31. However,

27

 

 

However, even if heightened scrutiny did apply here, the standard would be at most
intermediate not strict. As discussed above, just as the level of scrutiny for First Amendment
challenges carries over to corresponding claims brought under the Equal Protection Clause, see
Brown, 586 F.3d at 283 n.22, the standard of scrutiny applicable to Plaintiffs’ Second
Amendment claims-intermediate scrutiny-would carry over as well, had the Second
Amendment claims not failed under Rule 12(b)(6). The issue, consequently, would be whether
Section 601 has a reasonable fit with, or is substantially related to, an important governmental
interestl See Marzzarella, 614 F.3d at 98. Zoning is an important governmental interest, Chez
Sez 111 Corp. v. Union, 945 F.2d 628, 633 (3d Cir. 1991); nuisance avoidance, as a part of the
foundation of zoning law, is likewise an important governmental interest, see Euclid, 272 U.S. at
387-88. Section 601, on its face and within the greater scheme of the Zoning Ordinance,
addresses intensity and compatibility of land uses lt therefore reasonably fits with and is
substantially related to the Defendant Township’s stated interest in avoiding nuisances Section
601 ultimately may not be the least restrictive means but it need not be under intermediate
scrutiny review.

ln sum, Plaintiffs did not establish that they were denied equal protection of the laws
because they failed to plead facts showing that any distinction made by Section 601was “wholly
irrelevant” to the Defendant Township’s objective Fuithermore, even if intermediate scrutiny

applied, the fit between Section 601 and the Defendant Township’s interest is reasonable

 

nuisance actions are very fact-specific, and facts can change significantly over the course of
twenty years For example, at the time of the 1997 nuisance decision, the King Road property
was zoned as an A-l district. Compl. 11 11, ECF No. l. Subsequently, the property was re-zoned
to be an lBD district, in which commercial shooting ranges are not allowed, sometime before the
2016 litigation involving lron City Armory. See id. at 11 23. Based on the fact-driven nature of
nuisance actions and the passage of time, the Court finds that the prior nuisance action is not
persuasive or controlling upon the instant case

28

 

 

Therefore, Plaintiffs’ facial challenge to Section 601 under the Equal Protection Clause, in Count

IV of the Complaint, lacks merit and is dismissed

3. Pursuii of livelihood claim

Finally, Defendants argue that Plaintiffs’ last facial challenge to Section 601, in Count VI,
also fails to state a claim for which relief can be granted Defs.’ Br. 20, ECF No. 27. Plaintiffs
seek invalidation of Section 601 under the Privileges or Immunities and the Due Process Clauses
of the Fourteenth Amendment, alleging that by “barring a profit interest in the operation of a gun
club,” Section 601 “violates the right to pursue a livelihood.” Compl. 1111 7 7-79, ECF No. 1.

The Fourteenth Amendment protects “[t]he right . . . to follow a chosen profession free
from unreasonable governmental interference” Piecknick v. Pennsylvania, 36 F.3d 1250, 1259
(3d Cir. 1994). However, the Fourteenth Amendment secures only “the right to pursue a calling
or occupation”; it does not secure the right to a specific job. 1d. Consequently, state action
excluding a person from one particular job is not actionable under the Fourteenth Amendment
guarantee of the right to pursue a livelihood 1d. Plaintiffs assert that “Drummond and GPGC
cannot make a living running a ‘Sportsman’s Club,’ not just at the historic Greater Pittsburgh Gun
Club, but anywhere in Robinson Township.” Pls.’ Br. 22, ECF No. 31. Plaintiffs’ argument on
this matter, however, is not persuasive Plaintiffs allege that Plaintiff Drummond wishes to run
the Gun Club in the same manner that the first gun club was run prior to 2008. Compl. 11 31, ECF
No. 1. Plaintiffs describe the first gun club as “operat[ing] as much as any ordinary commercial
shooting range.” 1d. at 11 14. Plaintiffs further recognize that the Township’s Zoning Ordinance
distinguishes between commercial outdoor gun ranges and Sportsman’s Clubs. 1d. at 11 48.
Plaintiffs correctly conclude that under the current definition of Sportsman’s Clubs no

Sportsman’s Club can operate for a profit. However, commercial outdoor shooting ranges which

29

 

 

can operate for profit, are permitted within Robinson Township, but not in lBD districts
Plaintiffs Drummond and GPGC LLC may be prevented from operating a for-profit shooting
range on their property, but they have not been prevented from doing so elsewhere within
Robinson Township. Consequently, Plaintiffs’ argument that the amendment to Section 601 of
the Robinson Township Zoning Ordinance violates the Fourteenth Amendment right to pursue a

livelihood fails Plaintiffs’ facial challenge in Count VI of the Complaint is therefore dismissed

D. Substantive due process claim

Lastly, Defendants contend that Count V of the Complaint also fails to state a claim for
which relief may be granted Defs.’ Br. 17-19, ECF No. 27. ln Count V, Plaintiffs allege that
Defendants violated Plaintiffs’ substantive due process rights under the Fourteenth Amendment
by “frustrating and delaying” Plaintiff Drummond’s zoning application through a “deceitful
course of conduct.” Compl. 1111 55, 75, ECF No. 1. Specifically, Plaintiffs allege that Defendant
Dorsey first advised Plaintiff Drummond to submit a detailed plan, id. 11 33, and then later advised
Plaintiff Drummond to submit an application but that the application did not need to be filed
immediately, id. at 11 36 ; that Defendant Dorsey did not call or email Plaintiff Drummond back on
several occasions to answer questions or provide advice, id at 1111 34, 36, 38-39, 45~46; and that
Defendant Dorsey failed to notify Plaintiff Drummond of the pending hearings or ordinances id.
at 1111 35, 37, 40, 42, 46.

In order to establish a substantive due process claim, a plaintiff must plead facts showing,
first, that “the particular interest at issue is protected by the substantive due process clause” and,
second, that “the government’s deprivation of that protected interest shocks the conscience.”
Chainey v. Sireei, 523 F.3d 200, 219 (3d Cir. 2008). Presently, Defendants rely on

Pennsylvania’s pending ordinance doctrine to argue that Plaintiffs have not established a legal

30

 

 

right that is protected by the Substantive Due Process Clause Defs.’ Br. 18, ECF No. 27. Under
this doctrine, “zoning ordinances that are pending before the City Council are treated as law even
if they are not yet adopted.” Berger v. Cushman & Wakejield of Pa., 1nc., No. 13-5195, 2014
U.S. Dist. LEXIS 86903, at *11 (E.D. Pa. lurie 25, 2014). Defendants maintain that because
Plaintiff Drummond submitted his zoning application after the proposed~zoning amendments were
introduced, no substantive right to use the King Road property as a commercial gun range arose.
Ders.’ Br. rs ECF` No. 27.

However, Plaintiffs argue that the pending ordinance doctrine does not address the
conduct that caused Plaintiffs’ alleged deprivation Plaintiffs claim that Defendant Dorsey’s
conduct that began in January 2018-a month before the February 2018 introduction of the
proposed amendments-violated Plaintiffs’ substantive due process rights Compl. 1111 33-34, 55,
75, ECF No. 1; Pls.’ Br. 21 , ECF No. 31. Plaintiffs assert that a property interest, protected by the
Substantive Due Process Clause, existed in January when Defendants’ alleged misconduct began
Compl. 1111 74-76, ECF Nol 1; Pls.’ Br. 21, ECF No. 31. According to Plaintiffs the property
interest in operating the Gun Club as a commercial shooting range “inhered in decades of the
Club’s lawful operation,” Pls.’ Br. 21, ECF No. 31. Additionally, Plaintiffs claim that their plans
for a commercial shooting range constituted a lawful use under the Zoning Ordinance prior to the
February 2018 proposed amendment Compl. 1155, ECF No. 1. lt is not entirely clear, but in the
Complaint and subsequent filings in this case, Plaintiffs’ assertions regarding their right to use the
King Road property for commercial gun range purposes prior to the zoning amendment may not
be correct. First, the facts indicate that how the King Road property was initially used is
irrelevant to the current case The first gun club operated as a commercial gun club from 1967 to

2008, during which time the property was zoned as A-l. 1d. at 1111 ll, 14-15. ln the nuisance

31

 

 

litigation in the mid-l990s, Robinson Township agreed that the gun club was a lawful use in the
A-l zone. 1d. at 11 18. However, the property then ceased to be used as a gun club of any type,
nonprofit or for-profit, fi'om 2008 until 2016-a period of eight years 1d. at 1111 20-21. Based on
the zoning scheme in place in 2016 when lron City Armory sought approval to open a new gun
club, it appears that the property was re-zoned to an lBD district at some point prior to 2016. 1d
at 11 23. Additionally, in this second gun club, lron City Armory operated on a non-commercial
basis as evidenced by the permit restrictions that were the subject of the 2016 litigation in the
Washington County Court of Common Pleas. 1d. at 1111 22, 24~25, 27-28. The lengthy cessation
of commercial shooting range activities combined with the fact that the property was rezoned to
an lBD district--wherein lron City Armory’s gun club was only allowed to operate on a non-
commercial basis-points to the conclusion that any right that may have inhered in the operation
of the first gun club was subsequently lost.

Second, the current Robinson Township Zoning Ordinance, relevant to the present
litigation distinguishes between commercial shooting ranges and Sportsman’s Clubs beyond the
provisions Plaintiffs challenge in their Complaint. Plaintiffs by their own admission recognize
this 1d. at 11 48; Pls. Br. 20, ECF No. 31. A closer look at the definition of “Commercial
Recr'eation lntensive,” in Section 602 of the Zoning Ordinance, points to the conclusion that even
prior to the February 2018 proposed amendment, Sportsman’s Clubs could not be operated on a
commercial basis According to this definition which Plaintiffs do not challenge, intensive
commercial recreation includes “outdoor commercial shooting ranges,” but excludes “shooting
ranges owned by or operated by any non-profit conservation organization or sportsman’s
organization any noncommercial target shooting conducted private or public land, or any

traditional hunting activities carried out with Pennsylvania Game Commission regulations.”

32

 

 

 

Robinson Twp. Zoning Ordinance § 602. ln sum, the Zoning Ordinance appears to categorize
Sportsman’s Clubs among other nonprofit or non-commercial uses and perhaps did so prior to the
February 2018 proposed amendment

The foregoing facts signal to the Court that Plaintiff Drummond’s plans for the King Road
property may not have been allowed to begin with--meaning that the property interest of which
Plaintiffs claim they have been deprived may not exist at all. However, not only is this not
entirely clear at this juncture based on the facts alleged, but Defendants do not make this
argument Because Plaintiffs allege a legal right existed, Defendants do not dispute this and
further factual development is needed, the Court assumes for the sake of argument regarding the
substantive due process claim that a right exists

Defendants next argue that even if the Complaint contained an adequately pleaded legal
right, Defendant Dorsey’s conduct at issue in this case does not shock the conscience Defs.’ Br.
18, ECF No. 27. Conduct that shocks the conscience “varies depending on the factual contex .”
United Ariists Theaire Circuit Inc. v. Township of Warringion, 316 F.3d 392, 400 (3d Cir. 2003).
The Third Circuit has held that “[t]o ‘shock the conscience,’ the alleged misconduct must involve
‘more than just disagreement about conventional zoning or planning rules’ and rise to the level of
self-dealing, an unconstitutional ‘taking,’ or interference with otherwise constitutionally protected
activity on the property.” Doizel v. Aslil)ridge, 306 Fed. Appx. 798, 801 (3d Cir. 2009) (quoting
Eichenlaab v. Township of Indiana, 385 F.3d 274, 285-86 (3d Cir. 2004)). Generally, “[w]hat
shocks the conscience is only the most egregious official conduct.” Eichenlaab, 385 F.3d at 285
(internal quotations omitted). However, “[land] uses that implicate a separately protected
constitutional right are analyzed differently than uses that do not implicate a separately protected

constitutional right.” Tucker Indas. Liquid Coaiings, lnc., v. Boroagh of Easi Berlin, 656 Fed.

33

 

 

Appx. 1, 6 (3d Cir. 2016) (citing Eichenlaab, 395 F.3d at 285). Here, Plaintiffs allege that
Defendants acted “with the purpose and effect of frustrating” Plaintiffs’ exercise of their Second
Amendment rights5 Compl. 11 75, ECF No. 1. However, having already determined that
Plaintiffs failed to allege a violation of their Second Amendment rights the issue here is whether
Defendants’ conduct-particularly the conduct of Defendant Dorsey_constitutes “the most
egregious official conduct,” not whether Defendants’ conduct interfered with constitutionally
protected activity.

The Municipal Planning Code (MPC) of Pennsylvania, which governs land use decisions
includes notice and publication requirements for municipalities that are considering changes to
their zoning ordinances See, e.g., 53 Pa. C.S. §§ 10609(b), 10610. Beyond the obligations
detailed in the MPC, case law is devoid of any requirement that municipalities and their zoning
officers have a duty to inform landowners individually of pending legislation upcoming zoning
hearings or actions taken at zoning hearings Additionally, although zoning officers often
dispense advice in the course interacting with the public on zoning issues property owners who
rely on that advice, even in good faith, do so at their own peril. DeSantis v. Zoning Bd. of
Adjasz‘meni, 2011 Pa. Commw. Unpub. LEXIS 28, at *15 n.5 (“[V]ested rights cannot be gained
by relying on the statements of mere ministerial officers such as a zoning officer or his
secretary.”) (citing Fergason Township v. Zoning Hearing Bd., 475 A.2d 910, 912 (Pa. Commw.
Ct. 1984)); see also 1n re Appeal ofBroad Moaniain Dev. Co., LLC, 17 A.3d 434, 444 (Pa.

Commw. Ct. 2011) (“Generally, a municipal permit issued illegally or in violation of the law, or

 

5 Plaintiffs also assert that Defendants “acted in derogation of the considered judgment of the
Court of Common Pleas in the previous nuisance action” referring to the nuisance suit filed in
1993 and decided in 1997. Compl. 11 75, ECF No. 1. For reasons discussed above in footnote 4
regarding Plaintiffs’ equal protection claim, the Court finds the previous nuisance action to be
irrelevant to the current suit.

34

 

 

under a mistake of fact, confers no vested right or privilege on the person to whom the permit has
been issued, and it may be revoked notwithstanding that the person may have acted upon the
permit Any expenditures made in reliance upon such permit are made at the person’s own
peril.”). Allowing property owners to recover for their reliance in these situations “would have
the effect of elevating and equating informal advice to official action” Pequea Township v.
Zoning Hearing Bd., 180 A.3d 500, 509 (Pa. Commw. Ct. 2018); see also Coitone v. Zoning
Hearing Bd., 954 A.2d 1271, 1280 n.8 (Pa. Commw. Ct. 2008) (“A zoning officer’s gratuitous
advice . . . is not a determination.”). Furthermore, and importantly, “every person is presumed to
know the extent of power of the municipal authorities.” In re Appeal of Broad Mouniain Dev.
Co., LLC, 17 A.3d at 444.

As regards the zoning amendments at issue here, Plaintiffs do not allege that there were
any procedural deficiencies in their enactment ln fact, Plaintiffs emphasize that there were no
defects and that the enactment of the zoning amendments was procedurally sound Pls.’ Br. 7,
ECF No. 31. A lack of procedural defect necessarily means that Defendants followed the notice
and publication requirements of the MPC, and through the required notices Plaintiff Drummond
was put on notice of the timing and content of the zoning hearings Essentially, by asking the
Court to hold Defendant Dorsey accountable for not personally informing Plaintiff Drummond of
the hearings and pending ordinance, Plaintiffs ask the Court to find that Defendants owed an
additional duty to Plaintiff Drummond that generally is not owed to other property owners That
Defendants had the opportunity to personally notify Plaintiff Drummond, but did not act on it,
does not excuse Plaintiff Drummond from being charged with knowledge of the pending
amendments and hearings The Court, therefore, is not persuaded that Defendants’ inaction here,

in light of a lack of duty to act, shocks the conscience

35

 

ln addition to allegations that Defendant Dorsey failed to personally notify Plaintiff
Drummond of the pending proceedings Plaintiffs argue that Plaintiff Drummond’s reliance on
Defendant Dorsey’s advice, Which Plaintiffs characterize as Defendants’ “slow-rolling” and
“stonewalling,” amounts to interference with Plaintiffs’ constitutional rights Compl. 1111 42, 55,
ECF No. 1. To the extent Plaintiff Drummond relied on Defendant Dorsey’s advice, he did so at
his own peril. To charge Defendants with interference or conscience-shocking conduct on this
ground “would have the effect of elevating and equating informal advice to official action”
Peqaea Township, 180 A.3d at 509.

Therefore, absent interference with any constitutionally protected activity and absent any
conduct by Defendants that shocks the conscience, Plaintiffs’ substantive due process claim under

the Fourteenth Amendment, in Count V of the Complaint, fails and must be dismissed

THEREFORE, based on the foregoing, Defendants’ Motion to Dismiss is GRANTED and

Plaintiffs’ Complaint is hereby DlSl\/llSSED.

III. Motion for Preliminary Injunction
ln light of the dismissal, on various grounds of each of Plaintiffs’ claims Plaintiffs’
Motion for Preliminary lnjunction is accordingly DENIED as moot.

,_ir /
t
§ f

  

DATE § stigma ar srs/y ii flaw witt mwl
Marilyni;Ji H\':riran

ij ` United States District Judge

 

36

 

 

